Title: John Adams to Abigail Adams, 30 May 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris May 30. 1783

Here I am, out of all Patience. Not a Word from America. The British Ministry, lingering on. Mr. Hartley uncertain what to do. No Regulation of Commerce agreed on. No definitive Treaty of Peace, Signed, nor likely to be Signed very Soon. My Spring Passage home lost. To embark in July or August, would be the worst Season of the whole Year—on Account of Heat and Calms. I dont See a Possibility of embarking before September or October.
The total Idleness, the perpetual Uncertainty We are in, is the most insipid and at the Same Time disgusting and provoking Situation imaginable. I had rather be employed in carting Street Dust and Marsh Mud.
Neither do I know how or where, I shall get a Passage. I could now go with Mr. Van Berckel in a fine new 68 Gun ship. In the Fall, I suppose I shall be obliged to step on board a Merchant ship loaded down to the Brim. But whether from Holland, or from Some Port in France I know not. So many Vessells will run away to England, that I fear it will be difficult to find a Passage from France or Holland.
But We must bear it all, if We can.
Our Son is at the Hague pursuing his Studies with great Ardour. They give him a good Character wherever he has been, and I hope he will make a good Man.
It is unaccountable that not one Vessell should have arrived from any Part of New England, Since the Peace nor for so long a Time before. But all is Mystery. Pray write me. Dont omit to write, untill I arrive home, direct to the Care of Mr. Dumas a L’hotel des Etats Unis D’Amerique, at the Hague, or to the Care of Mr. Jay, at Paris. These Gentlemen will take Care of your Letters, if I should be gone.

Yours with great Affection
J.A.

